BLAND, P. J.
(dissenting). — I withdraw my concurrence in the foregoing opinion and dissent therefrom for the reason that the opinion is opposed to the decision in the case of Mosely v. Reily, 126 Mo. 124. The opinion in that case was written by the late Judge Maceahlane , and concurred in by all the judges of Division One of the Supreme Oourt. The opinion of my associates follows the later case of Turner v. Gregory, 151 Mo. 100, rendered by Division Two of the Supreme Court.
The Mosely and Turner cases are in conflict. When such a conflict of decisions exists between Divisions One and Two of the Supreme Oourt, I am at a loss to know which decision to follow. If the number of judges concurring in a ruling is to control, then this court should follow the Mosely rather than the Turner case. If, on the other hand, the last previous ruling of the Supreme Court is to control, we should follow the Turner case. This is what my associates have done and in so doing have followed the letter of section 6, article 6, of the Constitution. “The letter killeth, but the spirit makefh alive.” 2 Cor. 3 :6, quoted by Sherwood, J., 103 Mo. l. c. 352. We are inhibited by section 6, supra, from construing the letter or the spirit of the Constitution.
I wish to follow the lead of my superiors, but when a decision concurred in by four members of the Supreme Court leads in one direction, and another decision concurred in by the three other members of the Supreme Oourt leads in an opposite direction, I feel obliged to follow the majority. If I could exercise my independent judgment I would follow the Mosely case. Whether or not this case is authoritatively over*47ruled, by the Turner ease, I am not able to determine; seeing that four- members of the Supreme Court concurred in the Mosoly case and but three in the Turner case, it would seem not. Therefore, for the reason that the opinion of my associates is in conflict with the Mosely ease I ask that the case be certified to the Supreme Court for its decision.
All concur in the order to transfer to the Supreme Court.